DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 16-20, 22-31, 43, 44, 46-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 1, it is improper to recite the term “capable of” in the preamble since a device is capable of performing a function is not necessary performing the function positively.  Lines 12-13, it is confusing and ambiguous for reciting “a priority”.  Is it referring to the same priority as recited in line 10?  Lines 13-15, it is unclear as to which priority is higher than the other.  Is the first priority higher than the second priority or the second priority is higher than the first priority?
 	Claim 16 is rejected for substantially identical reason as claim 1, except the claim is in an apparatus claim format.
 	In claim 25, lines 3-4, “the lower priority measurement” lacks antecedent basis.
 	In claim 27, line 2, “the lower priority measurement” lacks antecedent basis.
 	Claims 17-20, 22-24, 26, 28-30 are rejected for depending on claim 16.
 	In claim 31, lines 9-10, it is confusing and ambiguous for reciting “a priority”.  Is it referring to the same priority as recited in line 10?  Lines 10-12, it is unclear as to which priority is higher than the other.  Is the first priority higher than the second priority or the second priority is higher than the first priority?

 	In claim 51, line 2, “the lower priority measurement” lacks antecedent basis.
 	Claims 44, 46-50, 52-54 are rejected for depending on claim 43.
Allowable Subject Matter
Claims 1, 16-20, 22-31, 43, 44, 46-54 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465